 



Exhibit 10.14
TERMINATION AGREEMENT
     This Termination Agreement (“Termination Agreement”) is made and entered
into as of this January 23, 2007 (“Effective Date”), by and between XinTec, Inc.
(“XinTec”), a Taiwan company, and OmniVision Trading (Hong Kong) Co., Ltd., a
Hong Kong company (“OmniVision”).
     WHEREAS, the parties hereto entered into that certain Equipment Procurement
Agreement on August 31, 2006 (the “Equipment Agreement”); and
     WHEREAS, the parties hereto desire to terminate the Equipment Agreement.
     NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements contained herein, the
parties hereto agree as follows:
     1. XinTec and OmniVision hereby terminate the Equipment Agreement effective
immediately. As of this Effective Date, no provision of such Equipment Agreement
shall have any force or effect nor shall any such provision control or otherwise
be binding upon XinTec and OmniVision, except as otherwise set forth herein.
     2. Within three (3) days upon execution of this Termination Agreement,
XinTec shall return to OmniVision a lump sum of any and all funds remitted by
OmniVision to XinTec for the purpose of the equipment purchase under the
Equipment Agreement, plus any interest accrued thereof, net of the appropriate
withholding taxes. The equipment purchased as of the Effective Date pursuant to
the Equipment Agreement shall be, or deemed to be, purchased by XinTec on its
own account and using its own monies.
     3. This Agreement may be executed in one or more counterparts each of
which, when executed and delivered, shall be deemed an original, and all of
which counterparts, taken together, shall constitute one and the same
instrument.
     IN WITNESS WHEREOF, XinTec and OmniVision, by their duly authorized
representatives, have executed this Agreement.

     
FOR XINTEC:
  FOR OMNIVISION:
 
   
[Illegible]
  [Illegible]
 
   
(Signature)
  (Signature)
[Illegible]
  Xinping He, Director
 
   
(Print Name & Title)
  (Print Name & Title)
4F, No. 25, Ji-Lin Road
  1341 Orleans Drive
 
   
(Address)
  (Address)
Chung-Li Industry Park, Taiwan
  Sunnyvale, CA 94089, USA
 
   

